Case 1:18-cv-06426-SHS Document 103 Filed 12/27/19 Page 1 of 1

®iE DEREK SMITH
Wr CSROUP, PLLC

Employment Lawyers Representing Empl oyees Exclusively

_ December 27, 2019 _.

 

 
   
 

HON. JUDGE SIDNEY H. STEIN USDC SDNY

UNITED STATES DISTRICT COURT | DOCUMENT

SOUTHERN DISTRICT OF NEW YORK to ECTRON’ : MIPLED
United States Courthouse be EL ONICALLY FILE

DOC #:
| DATE FILED: 1/2/2020

 

 
  

500 Pearl Street, New York, New York 10007

Ss semantics"

Re: Extension of Time to Submit Jury Charge & Voir Dire
Cooper y. Upstairs, Downstairs of New York, Inc., 1:18-cv-06426

Dear Judge Stein, MEMO dl ye i

We represent Plaintiff in the above referenced matter. We write Your Honor to request a
brief extension to file Plaintiff's proposed jury charge and voir dire.

 

Pursuant to Your Honor’s December 6, 2019 Order, the parties were directed to submit a
jury charge and, if they wished, a proposed voir dire by today at noon. (See ECF Dckt. No. 99, p.
2). Additionally, pursuant to Your Honor’s Individual Rules 3(B)(i) the parties are directed to
call Your Honor’s Chambers to receive an appropriate email address to send these documents in
Microsoft Word format.

Plaintiff has tried to call Your Honor’s Chambers repeatedly this morning but cannot
reach anyone to receive an appropriate email address. Thus, Plaintiff respectfully request to
extend the submission date until January 3, 2020 or until Plaintiff receives the appropriate email
address (presumably this will happen after the holiday break).

We thank Your Honor for your attention to this matter. We wish Your Honor a happy and
healthy New Year.

 

OW
Respectfully Submitted, A z A
DEREK SMITH LAW GROUP, PLLC yn hey aualh if
/s/ Alexander G. Cabeceiras Me uit fee, ned a
Alexander G. Cabeceiras, Esq. id fm 5 ov

New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760.
Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
Miami Office: 701 Brickell Ave., Suite 1310, Miami, FL 33131
New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
Website: www.discriminationandsexualharassmentlawyers.com
